Citation Nr: 0943092	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-15 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than June 6, 2007 
for the assignment of a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1946 to 
June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which granted entitlement to a 
TDIU, effective June 6, 2007.  The Veteran contends that he 
is entitled to an earlier effective date.  He was scheduled 
to testify at a Board video conference hearing in October 
2009, but he did not appear or indicate any desire to 
reschedule.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

It was factually ascertainable on December 6, 2006, but no 
earlier, that the Veteran was unemployable due to his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
December 6, 2006, but no earlier, for the award of a TDIU 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 
3.400, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2007.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to his 
employability status.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The RO granted a TDIU for the Veteran in November 2007 with 
an effective date of June 6, 2007.  The Veteran contends that 
the effective date for the grant should have been earlier, 
specifically, July 20, 2006, the date he submitted a previous 
claim for TDIU.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase (which includes a claim 
for a total rating for compensation based upon individual 
unemployability) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor. 38 U.S.C.A. § 5110(a); see 38 C.F.R. 
3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is ascertainable 
that an increase in disability had occurred within one year 
from the date of claim.  If it is factually ascertainable 
that the increase in disability occurred outside of this 
timeframe; i.e., sometime prior to the one-year period 
preceding the date of claim, then the effective date is the 
date of claim. 38 U.S.C.A. §§ 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 
126 (1997).

In cases where the schedular rating is less than 100 percent, 
a TDIU may be assigned when the individual is unable to 
secure or follow a substantially gainful occupation as the 
result of service-connected disability, without regard to 
advancing age. 38 C.F.R. §§ 3.340, 3.341, 4.16.  A TDIU may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident, or affecting a single body system, such as 
orthopedic, will be considered as one disability. Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

By way of history, the Veteran originally alluded to a claim 
for a TDIU in August 2005.  He submitted a statement that the 
diseases he had as a result of exposure to herbicides 
prevented him from obtaining substantially gainful 
employment.  He was later granted service connection for 
hemorrhoids, tinnitus, and hearing loss, with a combined 
evaluation of 10 percent in October 2005.  In June 2006, the 
RO granted service connection for hypertensive cardiovascular 
disease with hypertensive urgency assigning a 30 percent 
evaluation, effective March 2, 2005, and an increased rating 
of 40 percent for bilateral hearing loss, effective March 2, 
2006.  The combined evaluation for the service-connected 
disabilities was 40 percent, effective June 7, 2005 and 60 
percent, effective March 2, 2006.  The Veteran did not meet 
the schedular requirements for a TDIU at that time.  See 38 
C.F.R. § 4.16(a).  

On July 20, 2006, the Veteran submitted a claim for a TDIU 
indicating that his service-connected hemorrhoids and 
hypertensive cardiovascular disease had increased in 
severity.  He also submitted a formal claim for a TDIU on a 
VA-Form, 21-8940 in August 2006.  An undated hearing loss 
examination that was printed in November 2005 noted mild to 
moderately severe sensorineural hearing loss in both ears.  
An April 2006 private chest x-ray showed an impression of 
atheromatous aorta and an April 2006 echocardiogram noted 
concentric left ventricular hypertrophy, mild mitral 
regurgitation and aortic regurgitation, trivial tricuspid and 
pulmonic regurgitation, and reversed mitral inflow pattern 
consistent with Grade I diastolic dysfunction.  A private 
medical certificate dated in July 2006 noted a diagnosis of 
hypertension stage 2, controlled, and dyslipidemia.

VA examinations for the heart were provided in December 2006.  
It was found that the Veteran's hypertension had a mild to 
moderate effect on his ability to obtain and retain 
employment and that the arteriosclerotic heart disease had a 
minimal effect on his ability to obtain and retain 
employment.

In a January 2007 rating decision, the RO granted a separate 
10 percent rating for hypertension, effective March 2, 2005.  
At this point, the Veteran met the schedular criteria for a 
TDIU, as he had one disability rated at 40 percent (bilateral 
hearing loss), and a combined rating of 70 percent for all of 
his service-connected disabilities, effective March 2, 2006.  
Id.  However, the RO denied entitlement to a TDIU determining 
that although he met the schedular requirements for a TDIU, 
the evidence of record did not show that his service-
connected disabilities, when considered apart from his age 
and associated education and employment background, were so 
severe as to permanently preclude him from obtaining and 
retaining gainful occupation.  The Veteran was notified of 
this decision and his appellate rights in January 2007.

The Veteran submitted another formal claim for a TDIU in 
March 2007 asserting that he now met the schedular criteria 
for a TDIU.  The RO confirmed the denial in May 2007 noting 
that while he met the schedular criteria for a TDIU, the 
evidence did not show he was unemployable due to his service-
connected disabilities.  The Veteran was notified of this 
decision and his appellate rights in May 2007.

On June 6, 2007, the Veteran submitted another statement that 
he now met the provisions of individual unemployability and 
requested a readjudication of his claim because the combined 
severity of his service-connected disabilities prevented him 
from obtaining substantially gainful employment.  He 
submitted a private medical certificate that noted diagnoses 
of osteoarthritis of multiple sites, osteoporosis, 
hypertensive cardiovascular disease, vertebrobasiler 
insufficiency, and benign prostatic hyperplasia.  (Of these, 
only the hypertensive cardiovascular disease is a service-
connected disability.)  The physician found that the 
Veteran's condition was stable, but he must remain in bed and 
was unable to do lots of activities.

VA examinations addressing the severity of the Veteran's 
service-connected disabilities were provided in October 2007.  
On the hearing examination, the Veteran mentioned that he had 
difficulty understanding spoken words, especially if there 
was background noise.  The Veteran was found to have a 
moderately severe hearing problem, which was manageable with 
amplification with hearing aids.  The examiner found, 
however, that his condition might not be favorable for him to 
obtain and retain employment because of his speech 
discriminatory difficulty.  

In evaluating the Veteran's hypertensive cardiovascular 
disease, the examiner found that he had moderate to severe 
restriction in his ability to obtain and retain employment.  
The Veteran's hemorrhoids also were found to have a mild 
restriction in his ability to obtain and retain employment.

The RO granted entitlement to a TDIU in November 2007 with an 
effective date of June 6, 2007.  The RO found that the 
Veteran met the schedular requirements for a TDIU and that 
the evidence showed he was unable to secure a substantially 
gainful occupation because of his service-connected 
disabilities, which had increased in severity effective June 
6, 2007.  In the same rating decision, the RO granted an 
increased rating of 60 percent for hypertensive 
cardiovascular disease with hypertensive urgency, effective 
June 6, 2007.  The hearing loss disability was decreased from 
40 percent to 0 percent disabling, effective October 4, 2007.  
Thus, the combined rating for the service-connected 
disabilities was 80 percent, effective June 6, 2007, and 70 
percent, effective October 4, 2007.

The Veteran contends that the date he filed his original 
claim for a TDIU on July 20, 2006 should be the effective 
date for the grant of a TDIU.  The record shows that the RO 
considered the Veteran's July 2006 claim in a January 2007 
rating decision denying the claim, and the Veteran did not 
appeal this decision.  The Veteran was notified of his 
appellate rights in January 2007 but instead of filing a 
notice of disagreement, which is the first step in appealing 
the decision, the Veteran submitted another formal claim for 
a TDIU in March 2007.  See 38 C.F.R. § 20.200.  Then, this 
claim was adjudicated in a May 2007 decision and denied.  The 
Veteran again was notified of his appellate rights but did 
not appeal the decision.  He submitted a statement received 
by the RO on June 6, 2007 reasserting his claim for 
entitlement to a TDIU and requesting that the claim be 
readjudicated.  He noted the May 2007 rating decision but 
only to address another claim for defective vision to clarify 
that he was not actually seeking service connection for this 
disability.  The June 2007 statement is not a valid notice of 
disagreement under VA regulations.  

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  While special wording is not 
required, the notice of disagreement must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.  The Veteran's statement did not reference the 
previous rating decisions denying entitlement to a TDIU or 
indicate that he wanted to appeal either the January or May 
2007 decision, but that he wanted the claim to be 
readjudicated.  Thus, even though special wording is not 
required, such as a statement noting "Notice of 
Disagreement," the Veteran's statement is too vague to be 
reasonably construed as a notice of disagreement with the May 
2007 (or January 2007) rating decision.  

After the RO granted entitlement to a TDIU in November 2007, 
the Veteran submitted a statement received in January 2008 
addressing the November 2007 decision and indicating that he 
disagreed with the assigned effective date for a TDIU.  This 
notice of disagreement was received within one year of the 
January 2007 and May 2007 rating decisions denying 
entitlement to a TDIU but the Veteran referenced the November 
2007 decision as the decision he was taking issue with.  
Thus, the January 2008 statement is not considered a 
disagreement with the January 2007 or May 2007 decision but 
with the November 2007 decision that assigned the effective 
date for a TDIU.  While the Veteran is not represented, he is 
shown to be capable of filing a valid notice of disagreement 
when he intends to do so.  None of the statements he 
submitted after the previous rating decisions in January 2007 
or May 2007 reflected a desire for appellate review, like the 
statement he submitted in January 2008.  

Thus, the January 2007 and May 2007 rating decisions became 
final in January 2008 and May 2008, respectively.  See 
38 C.F.R. § 3.104.  A determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected as prescribed 
in Rule 302 (§ 20.302 of this part).  38 C.F.R. § 20.1103.

Therefore, the June 6, 2007 statement is considered the last 
TDIU claim submitted by the Veteran that led to the grant of 
benefits in November 2007.  If evidence of record within one 
year of this claim shows that entitlement to a TDIU was 
warranted, then an effective date coinciding with this 
evidence would apply.  See 38 U.S.C.A. §§ 5110(b)(2); 38 
C.F.R. §§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

As noted, a December 2006 VA examination showed that the 
Veteran's hypertension had a mild to moderate effect on his 
ability to obtain and retain employment and that the 
arteriosclerotic heart disease had a minimal effect on his 
ability to obtain and retain employment.  Resolving all doubt 
in the Veteran's favor, this evidence shows the Veteran was 
unemployable due to his service-connected disabilities as of 
that date, December 6, 2006.

The record shows that entitlement to a TDIU was factually 
ascertainable on December 6, 2006, but no earlier.  To the 
extent that the Veteran's claim is denied, the preponderance 
of the evidence is against the claim for an earlier effective 
date for a TDIU and an earlier effective date is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an effective date of December 6, 2006, but no 
earlier, for the assignment of a TDIU is granted, subject to 
the rules and payment of monetary benefits.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


